Detailed Action1
America Invents Act Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 USC 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Objections
Claim 10 is objected to because of an informality: a period needs to be added at the end of the claim. Appropriate correction is required.

Rejections under 35 USC 112
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:

The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention

Claims 4, 12, and 15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 4 and 12 each recite: automatically determining a thread number of the worm grinding wheel, a thread direction of the worm grinding wheel … during the moving, measuring, and comparing steps. This limitation fails to comply with the written description requirement. Applicant’s originally filed disclosure teaches the dressing roller to travel along a predetermined path on a worm grinding wheel that has an already determined geometry (paras. [0017], [0019] & [0061] of Applicant’s originally filed specification). Thus, Applicant’s disclosure teaches that the moving, measuring, and comparing steps check the predetermined thread number and thread direction (see paras. [0013], [0017], [0019], [0022], [0025], [0028], [0054], [0061]-[0062] & [0064]). 
Thus, since Applicant’s originally filed disclosure does not teach automatically determining a thread number and direction during the moving, measuring, and comparing steps, this limitation does not comply with the written description requirement.
Claim 15 is rejected for depending from claim 4.
The following is a quotation of 35 U.S.C. 112:
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 12 is rejected under 35 U.S.C. 112 (b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Claim 12 recites the thread number and the thread direction. There is insufficient antecedent basis for these limitations in the claim.

Rejections under 35 USC 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 5, 7, 11, 13-14, and 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent No. 6,290,574 (“Thyssen”).
Regarding claim 1, Thyssen discloses a method comprising: chucking a dressable worm grinding wheel (11) in a machine tool (10), wherein the worm grinding wheel defines at least one worm thread defining a thread head (fig. 1, col. 1 lines 8-18, col. 2 lines 5-21); chucking a dressing tool (27) in the machine tool (fig. 1, col. 2 lines 5-21), wherein the dressing tool is adapted to dress the worm grinding wheel (fig. 1, col. 1 lines 18-24, col. 2 lines 5-21); moving a surface of the dressing tool in contact with and along the thread head of the worm thread (fig. 2a, col. 2 lines 40-55); and during the moving step, measuring and analyzing at least one signal representing a characteristic of said contact between the dressing tool and the thread head of the worm thread (col. 2 lines 40-55, the characteristic being the sound generated by the contact and/or the rotary angle at which the contact occurs).
Regarding claim 2, Thyssen further discloses said surface defines an outer-diameter- side surface of the dressing tool (fig. 2a, col. 2 lines 40-55).
Claims 3 and 11 recite said analyzing step includes comparing the at least one signal to a reference signal. Thysson discloses that the acoustic sensor and controller signal contact of the dressing disc with the grinding worm (col. 2 lines 40-46). One of skill in the art will reasonably infer that, in order for the sensor/controller to detect the contact of the worm and tool, the frequency and amplitude of the waves are compared to reference waves. This is because there are other noises in the vicinity, including noises from the motor 17 & 25, movement of slide 12 on base 14, rotation of the disc and worm, and other noises near the 
Claims 5, 13, and 14 recite performing the moving step after the chucking of the worm grinding wheel; after scanning the worm grinding wheel; after dressing the worm grinding wheel with the dressing tool; and/or before grinding machining with the worm grinding wheel a workpiece of a series of workpieces. Thyssen discloses to perform the moving step after chucking the worm grinding wheel (figs. 1 & 2a, col. 2 lines 5-21 & 40-55).
Regarding claims 7, 18, and 19, Thyssen further discloses the dressing tool defines a disk-shaped dressing roller (27) defining a V-shaped or a trapezoidal profile (fig. 1, col. 2 lines 19-21).
Claim 20 recites the at least one signal represents (i) a contact force between the dressing tool and the worm grinding wheel, (ii) a relative displacement between the dressing tool and the worm grinding wheel, (iii) an absolute displacement of the dressing tool and/or the worm grinding wheel; (iv) a noise of the dressing tool and/or the worm grinding wheel generated during the moving step, and/or (v) a power consumption of a drive driving the dressing tool and/or the worm grinding wheel during the moving step. The sound signal generated by contact between the worm grinding wheel and the dressing tool represents a contact force between the dressing tool and the worm grinding wheel and a noise of the dressing tool and/or the worm grinding wheel generated during the moving step.

Rejections under 35 USC 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious2 before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 6, 16, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Thyssen as applied to claim 1, 2, or 3 above, and further in view of US Patent No. 8,926,403 (“Mueller”).
Regarding claims 6, 16, and 17, Thyssen fails to explicitly teach the worm grinding wheel defines at least two worm threads, and the method includes sequentially performing the moving step and the measuring step with each of the at least two worm threads. However, this would have been obvious in view of Mueller.
Mueller is directed to dressing of a multiple thread grinding worm (Title). Mueller teaches that it is known for grinding worms to comprise multiple threads (col. 1 lines 38-41). To dress such a grinding worm, a dressing process for each of the screw channels is carried out successively (col. 1 lines 38-49).
In this case, both Thysson and Mueller are directed to dressing a grinding worm with a profiled dressing tool. Mueller teaches that when a grinding worm comprises multiple threads, it is predictable to successively dress each screw channel until all screw channels are dressed. Thus, it would be obvious to modify Thysson such that the grinding worm comprises at least two worm threads, and each thread is successively dressed by repeating the dressing operation of Thysson for each thread. Since the dressing operation is performed for each thread, the moving and measuring steps will be performed sequentially with each of the threads.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Thyssen as applied to claim 1 above, and further in view of USPGPub No. 2017/0341205 (“the ‘205 reference”).
Regarding claim 8, Thyssen fails to explicitly teach the dressing tool defines a multi-groove dressing roller adapted to simultaneously dress multiple worm threads, and during the moving step, an axis of rotation of the multi-groove dressing roller is oriented inclined relative to an axis of rotation of the worm grinding wheel. However, this would have been obvious in view of the ‘205 reference.
The ’205 reference is directed to the dressing of multi-thread grinding worms (Title, abstract). The ‘205 reference teaches that it is known for grinding worms to comprise multiple threads (para. [0045]). The ‘205 reference teaches to dress such a grinding worm with a multi-groove dressing roller 2 having three adjacent dressing profiles 3-5 that is capable of simultaneously dressing each screw channel of the worm (figs. 3-4, paras. [0046] & [0048]). During dressing, the ‘205 reference teaches to incline the dressing roller relative to an axis of rotation of the worm grinding wheel (figs. 1 & 2, para. [0047]).
In this case, both Thysson and the ‘205 reference are directed to dressing grinding worms with a dressing roller. The ‘205 reference teaches that it is known and predictable for a multi-thread grinding worm to be dressed with a multi-groove dressing roller that is inclined relative to the axis of the grinding worm. Since Thysson teaches that it is predictable to perform its method with a grooved dressing roller and the dressing roller is capable of being inclined with respect to the grinding worm (Thysson, fig. 3, col. 3 lines 30-48), it would be obvious to modify Thysson to have a multi-thread grinding worm that is dressed with a multi-groove dressing roller inclined relative to the axis of the grinding worm.
Claims 1-3, 5, 7, 9-11, 13-14, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent No. 6,234,880 (“Scacchi”) in view of USPGPub No. 2015/0038058 (“Frazee”).
Regarding claim 1, Scacchi discloses a method comprising: chucking a dressable worm grinding wheel (11) in a machine tool (10), wherein the worm grinding wheel defines at least one worm thread defining a thread head (fig. 1, col. 1 lines 8-18, col. 2 lines 19-39); chucking a dressing tool (31/32 or 50) in the machine tool (figs. 1 & 3a, col. 2 lines 34-39, col. 3 lines 19-29), wherein the dressing tool is adapted to dress the worm grinding wheel (figs. 1-3, col. 2 lines 51-53); moving a surface (49 or 50) of the dressing tool in contact with and along the thread head (45) of the worm thread (fig. 2a & 3a, col. 2 lines 54-67, col. 3 lines 19-29).
during the moving step, measuring and analyzing at least one signal representing a characteristic of said contact between the dressing tool and the thread head of the worm thread. However, this would have been obvious in view of Frazee.
Frazee is directed to detecting or preventing grind burn during a dressing operation of a gear (Title, Abstract, paras. [0050]-[0051]). Frazee teaches to use an acoustic emission sensor coupled to a processor that analyzes the acoustic emissions (figs. 3 & 4, para. [0056] & [0058]). During dressing, the processor compares the measured acoustic emission to a threshold to determine if grind burns are forming on the gear (paras. [0059] & [0060]). If the emission exceeds the threshold a warning system can alert an operator (para. [0060]).
In this case, both Scacchi and Frazee teach dressing a component comprising teeth/thread with a dressing wheel. Frazee teaches that grind burn can happen during dressing of such components and teaches a system of detecting grind burn as the component is being dressed. There would be a reasonable expectation of success of positioning an acoustic sensor near the dressing tool and worm of Scacchi as taught by Frazee. Thus, it would be obvious to modify Scacchi to include an acoustic emission sensor coupled to a processor that compares the measured acoustic emission to a threshold to determine if grind burns are forming on the grinding wheel, and to alert an operator if the measured emission exceed the threshold. This will allow a dressing operation to be stopped either before or while grind burns are occurring. 
Regarding claim 2, Scacchi further discloses said surface defines an outer-diameter- side surface of the dressing tool (fig. 3a, wherein the surface of tool 50 is an outer diameter side surface).
Regarding claims 3 and 11, Scacchi further teaches said analyzing step includes comparing the at least one signal to a reference signal. See rejection to claim 1 above, wherein the signal is compared to a threshold.
Regarding claims 7 and 19, Scacchi further discloses the dressing tool defines a disk-shaped dressing roller (31) defining a V-shaped or a trapezoidal profile (fig. 1).
Claim 9 recites the method further includes, when a deviation of the measured at least one signal from a reference signal therefor exceeds a predetermined maximum deviation, or an analysis of the at least one signal shows one or more anomalies: preventing grinding machining of a workpiece with the worm grinding wheel; informing an operator; adapting a shift strategy for the grinding machining; and/or dressing the worm grinding wheel with the dressing tool. As detailed in the rejection to claim 1 above, when the analyzed acoustic emissions exceed a threshold/maximum, an operator is alerted.
Claim 10 recites the one or more anomalies include at least one local maximum, at least one local minimum, and/or a at least one worm gear thread interruption. The prior art does not have to teach this limitation because the one or more anomalies is not required in claim 9. Claim 9 recited “when a deviation of the measured at least one signal from a reference signal therefor exceeds a predetermined maximum deviation, or an analysis of the at least one signal shows one or more anomalies”. Due to the word “or”, the prior art does not have to teach a signal showing one or more anomalies if it teaches the signal exceeding the predetermined maximum (which Scacchi et al. teaches). 
Claims 5, 13, and 14 recite performing the moving step after the chucking of the worm grinding wheel; after scanning the worm grinding wheel; after dressing the worm grinding wheel with the dressing tool; and/or before grinding machining with the worm grinding wheel a workpiece of a series of workpieces. Scacchi teaches to perform the moving step after chucking the worm grinding wheel (figs. 1 & 2a, col. 2 lines 19-53).
Claim 20 recites the at least one signal represents (i) a contact force between the dressing tool and the worm grinding wheel, (ii) a relative displacement between the dressing tool and the worm grinding wheel, (iii) an absolute displacement of the dressing tool and/or the worm grinding wheel; (iv) a noise of the dressing tool and/or the worm grinding wheel generated during the moving step, and/or (v) a power consumption of a drive driving the dressing tool and/or the worm grinding wheel during the moving step. The sound signal generated by contact between the worm grinding wheel and the dressing tool represents a contact force between the dressing tool and the worm grinding wheel and a noise of the dressing tool and/or the worm grinding wheel generated during the moving step.
Claims 4, 12, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Scacchi et al. as applied to claims 1 or 11 above, and further in view of USPGPub No. 2019/0079494 (“Horburger”).
Regarding claims 4 and 12, Scacchi et al. further teach automatically determining integrity of the thread head of the worm thread of the worm grinding wheel during the moving, measuring, and comparing steps. Since grind burn is related to the integrity of the grinding worm (Frazee, para. [0004]), the method detailed in the rejection to claim 1 above automatically determines whether the integrity of the worm thread is okay or if it is being diminished.
Scacchi et al. fail to explicitly teach automatically determining a thread number of the worm grinding wheel, a thread direction of the worm grinding wheel. However, this would have been obvious in view of Horburger.
Horburger is directed to the automatic determination of the geometrical dimensions of a thread of a grinding worm (Title, abstract). Horburger teaches that it is possible to automatically determine the number of threads and a direction of the threads by contacting a dressing tool 2 with a thread of a grinding worm and evaluating impact sounds (figs. 3-5, paras. [0062]-[0065] & [0067]-[0068]).
In this case, both Scacchi et al. and Horburger are directed to bringing a dressing tool in contact with threads of a grinding worm and sensing acoustic emissions. Horburger teaches that by rotating the grinding worm while analyzing acoustic emissions, a determination can be made as to the thread number and direction. Since the grinding worm of Scacchi et al. can be rotated, and Scacchi et al. teaches an acoustic sensor, it would be predictable and obvious to, after moving the dressing tool in contact with the worm but prior to dressing the worm, to rotate the grinding worm while the worm and dressing tool are in contact in order to determine a thread number and direction. 
Claim 15 recites performing the moving step after the chucking of the worm grinding wheel; after scanning the worm grinding wheel; after dressing the worm grinding wheel with the dressing tool; and/or before grinding machining with the worm grinding wheel a workpiece of a series of workpieces. Scacchi teaches to perform the moving step after chucking the worm grinding wheel (figs. 1 & 2a, col. 2 lines 19-53).
Claims 6, 16, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Scacchi et al. as applied to claim 1, 2, or 3 above, and further in view of Mueller.
Regarding claims 6, 16, and 17, Scacchi et al. fails to explicitly teach the worm grinding wheel defines at least two worm threads, and the method includes sequentially performing the moving step and the measuring step with each of the at least two worm threads. However, this would have been obvious in view of Mueller.
Mueller is directed to dressing of a multiple thread grinding worm (Title). Mueller teaches that it is known for grinding worms to comprise multiple threads (col. 1 lines 38-41). To dress such a grinding worm, a dressing process for each of the screw channels is carried out successively (col. 1 lines 38-49).
In this case, both Scacchi et al. and Mueller are directed to dressing a grinding worm with a profiled dressing tool. Mueller teaches that when a grinding worm comprises multiple threads, it is predictable to successively dress each screw channel until all screw channels are dressed. Thus, it would be obvious to modify Scacchi et al. such that the grinding worm comprises at least two worm threads, and each thread is successively dressed by repeating the dressing operation of Scacchi et al. for each thread. Since the dressing operation is performed for each thread, the moving and measuring steps will be performed sequentially with each of the threads.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kyle Cook whose telephone number is 571-272-2281. The examiner’s fax number is 571-273-3545.  The examiner can normally be reached on Monday-Friday 9AM-5PM EST.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner's supervisor Dave Bryant (571-272-4526).  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 

/KYLE COOK/
Examiner, Art Unit 3726

/Ryan J. Walters/Primary Examiner, Art Unit 3726                                                                                                                                                                                                        



    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 The following conventions are used in this office action. All direct quotations from claims are presented in italics. All information within parentheses and presented with claim language are from or refer to the cited prior art reference unless explicitly stated otherwise. 
        2 Hereafter all uses of the word “obvious” should be construed to mean “obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.”